McLaughlin, J.:
In July, 1909, A. B. Patterson & Co., plaintiff’s assignors, shipped at Stamford, Tex., on the line of defendant’s railroad, 129 cases of eggs consigned to themselves in New York. At the time of the shipment .a bill of lading signed by *613the defendant’s agent at Stamford was delivered to the shipper. So much of the bill of lading as is material to the question to be considered reads as follows:
“Texas Central Bailroad Company.
-X- -X- -x-
“Beceived * * * at Stamford, Texas, July 6th, 1909; from A. B. Patterson & Co., the property described below, in apparent good order. * * *
“ The Bate of Freight from Stamford to New York 120 is in Cents per 100 Lbs. * * *
Consigned to A. B. Patterson & Co.
“Destination, New York State of N. Y. * * *
“Boute, T. C. Car M. K. & T. at Waco Car Initial P. F. E. Car No. 2514. * * *
“ 1 Car Eggs in Patent carriers
“ 129 Cases loaded at Stamford Stop at Greenville, Dublin, Waco, to Finish Loading. Put in 2000 lbs. Ice at Dublin.
“A. B. Patterson & Co. Shipper Geo. Buckingham Agent.
“Per Boyd Shofner Per ”
Dublin was on the defendant railroad. Waco was at the junction of it with the Missouri, Kansas and Texas railroad, and Greenville was on the line of the latter road. The only bill of lading which was delivered to the shipper is the one to which reference has been made. Just what occurred at Dublin does not appear, except what may be inferred from additions to the bill of lading after the car left Stamford, i. e., the eggs that were put into it at Waco, what were in it when it left Greenville, and what were found in it when it reached New York. After the car left Stamford there was added to the bill of lading, after the words “Put in 2000 lbs. Ice at Dublin: ”
“131 cs. eggs loaded Dublin
“116 cs. “ “ . Waco
“ 436 (four hundred thirty-six cases)
“Bec’d four tons ice Denison, two tons ice Parsons, to capacity at East St. Louis and keep fully protected with crushed ice and 10% salt. ”
*614At Waco 176 cases of eggs were put into the car but no new bill of lading was issued. The witness Seifer, who was the agent of the Missouri, Kansas and Texas road at Waco, testified: “ * * * Shipment was shown to be moving on original bill of lading issued by the Texas Central E. E. Company, but notation was made on the original waybill accompanying the ' shipment that one hundred and seventy-six cases of eggs had been loaded by the M. K. & T. at Waco.”' At Greenville, the final point designated in the bill of lading at which loading was to be finished,- no additional cases were put into the car but a final inspection of it was made by a -representative of the consignors and the car then moved forward under the bill of lading issued by the agent of the defendant at Stamford.
The car arrived in New York on the twenty-second of July over the Delaware, Lackawanna and. Western railroad and notice of that fact was given to the consignors, who surrendered the bill of lading properly indorsed to the agent of the Delaware, Lackawanna and Western railroad at the Cortlandt street pier, in the city of New York, and fifty cases of the eggs were then taken from the car, a receipt being given for the same as in good condition. These cases were then taken to the warehouse of A. B. Patterson & Co.,-and found to be in a damaged condition. A. B. Patterson & Cb., through then-representative, immediately informed the agent of the Delaware, Lackawanna and Western railroad of the condition of the eggs as shown by inspection and asked permission to amend the receipt to conform to the facts, which was refused on the ground that such receipt would then be contrary to the rules of the Trunk Line Association. A. B. Patterson & Co. thereupon refused to take the balance of the eggs unless they were allowed to receipt for them in the condition which an examination would disclose. An examination was denied. A. B. Patterson & Co. refused- to take the balance of the eggs, consisting of 374 cases, and they Were subsequently sold by the Delaware, Lackawanna and Western railroad. This action was brought to recover the value of the 374 cases.
The plaintiff had a verdict for $2,344.98, and from the judgment entered thereon and from an order denying a motion for a new trial the defendant appeals.
*615I am. of the opinion that the plaintiff was entitled to recover under the so-called Carmack amendment (34 U. S. Stat. at Large, 595, §7, amdg. 24 id. 386, §20), which provides: “* * * That any common carrier * * * receiving property * * * shall issue a receipt or bill of lading therefor and shall be liable to the lawful holder thereof for any loss, damage or injury to such property caused by it or by any common carrier, railroad or transportation company to which such property may be delivered or over whose line or lines such property may pass * -» » The defendant by its contract agreed to deliver in a car specified a carload of eggs to the shipper in the city of New York. It fixed the freight rate on the entire shipment from Stamford, Tex., the place where the car started, to New York, irrespective of the place where the car might be loaded. The bill of lading, issued by defendant’s agent at Stamford, stated: “The Bate of Freight from Stamford to New York 120 is in Cents per 100 lbs.” When this bill of lading was issued, as appears from it, defendant contracted to stop the car at Dublin, Waco and Greenville “to finish loading.” There is no dispute between the parties as to the number of cases of eggs which were in the car when it left Greenville and when it reached New York. Pursuant to defendant’s agreement that it would stop the car after it left Stamford at the points named to finish loading, 131 cases were put on at Dublin, and 176 cases were put on at Waco, which, with the 129 cases put on at Stamford, made 436 cases. But it seems 12 cases were taken out at Greenville. Plaintiff’s witness, Strom, ■ testified that there were 424 cases in the car when it left Greenville. It is urged by the appellant’s counsel that the recovery here cannot be sustained under the Carmack amendment in any event for more than the value of the eggs loaded along defendant’s line, because the balance of the eggs were received not by it but by the Missouri, Kansas and Texas road. It seems to me this contention is unsound, because defendant’s contract was to deliver the carload of eggs, to be loaded at various points, in New York city. The Missouri, Kahsas and Texas road issued no bill of lading for the eggs which it put into the car. It simply entered upon the original bill of lading the loading of so many cases. Whatever eggs the Missouri, Kansas and Texas road *616put into the car, it loaded them as the agent of the defendant, which, under the Carmack amendment, made it liable as though it had itself received and loaded them. Smeltzer v. St. Louis & San Francisco Railroad Company (158 Fed. Rep. 649) sustains this view. There the bill of lading recited that the defendant received from the shipper certain packages in good order “consigned and.marked to T. Cochran & Co., New York, N. Y., to be transported over the line of the St. Louis & San Francisco Eailroad Company to St. Louis station and delivered in like good order to the care of the Big 4 and Empire Line, which line is a part of the route to the place of destination of said freight, it being distinctly understood that the responsibility of each carrier shall not begin until it receives' the freight from the consignor or from some connecting carrier and shall cease when it delivers the same to a common carrier or to the consignee. * * * No carrier shall be responsible for loss or damage of any of the freight shipped, rniless it is proved to have occurred during the time of its transit over the particular carrier’s line.” The real question there presented was whether the bill, of lading obligated the initial carrier to deliver the shipment to the consignee in New York or whether it was discharged from all responsibility when it delivered the freight to the Big 4 at St. Louis station. It was held that the defendant was liable and that notwithstanding the bill of lading,; the Big 4 was the agent of the defendant ' to complete the delivery. Judge Bogers, who delivered the opinion, said: “I conclude that prima facie the Big 4 and Empire Lines were, under this contract as it now appears of record, the agents of the. defendant and that it could not contract against its liability for the negligence of its own agents and that the seventh section of the Act of June 29,. 1906, strikes down the provision in the bill of lading exempting the defendant from liability for loss' occurring on the lines ■ of its agents or connecting carriers.” That case was cited with approval by the United States Supreme Court in Atlantic Coast Line v. Riverside Mills (219 U. S. 186, 207).
The purpose of the Carmack amendment was to enable the shipper in case of loss or damage to his goods to have recourse *617to the initial carrier and leave the initial carrier to its recourse, for whatever damage it might have to pay, to the company doing the injuries, in case such injuries were done by a connecting line. The wisdom of the act is well illustrated in the present case.
It is also urged that no hability on the part of defendant survived the arrival of the car at Greenville; in other words, that the eggs were there delivered to the shipper. As we have already seen, the defendant agreed that the car should “stop at Greenville "x" "x" * to finish loading.” The car did stop there and was inspected by the shipper’s agent. Cases were examined and those in poor condition removed, they were then recounted, the car was sealed and moved forward under the original bill of lading. In stopping the car at Greenville defendant simply carried out its contract. Neither of the parties contemplated that the shipment was to he there delivered and there is nothing in the bill of lading from which any fair inference can be drawn that the stopping of the car at that place was to constitute a delivery or that defendant should thereafter he relieved of liability.
Other questions aré raised as to the admission of evidence and especially as to the value of the eggs, hut, after a careful consideration of the record, I have not found any errors upon either of these subjects which would justify a reversal- of the judgment. I am of the opinion that the judgment is right and should he affirmed.
Clarke, Scott and Dowling,'JJ., concurred; Ingraham, P. J., dissented.